Citation Nr: 1021142	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-31 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2008.  In May 2010, the appellant appeared at a Board 
videoconference hearing.


FINDINGS OF FACT

1.  Evidence received since the April 1976 rating decision 
denying service connection for a right knee disability 
includes evidence which relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

2.  A chronic right knee disability, to include 
chondromalacia patella, torn cartilage, and osteoarthritis, 
eventually necessitating a total knee replacement, was of 
service onset.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim for service connection for a right knee disability.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

2.  A chronic right knee disability, eventually necessitating 
a total knee replacement including degenerative disc disease, 
was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009)) need not be discussed. 

I.  New and Material Evidence

Service connection for a right knee condition was denied in a 
January 1976 rating decision, and again in an April 1976 
rating decision.  The Veteran did not appeal either of these 
decisions, and, accordingly, they are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2009).  If, 
however, new and material evidence is received with respect 
to a claim which has been disallowed, the claim will be 
reopened, and if so reopened, the claim will be reviewed on a 
de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 
Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 140 
(1991). 

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In considering whether there is "new 
and material evidence," all evidence submitted since the 
last prior final decision must be considered.  Evans.  

Evidence of record at the time of the April 1976 rating 
decision included service treatment records, which showed 
that the Veteran reported a history of Osgood-Schlatter's 
disease at the age of 11 on his December 1970 enlistment 
examination.  During service, he was seen for right knee 
complaints on several occasions, with clinical impressions 
including probable Osgood-Schlatter, chondromalacia patella, 
patellar tendonitis, sprain, and possible cartilage tear.  
The June 1975 separation examination noted a history of 
chondromalacia of the right knee, but findings were normal.  
Also of record was the report of a VA examination in December 
1975, which noted normal X-ray and examination findings.  He 
was diagnosed as having enlarged right tibial tubercle, 
probably a sequela of Osgood-Schlatter's disease in youth; 
and chondromalacia of the right knee by history and military 
records.  Based on this evidence, service connection was 
denied.  

Evidence received since then includes medical evidence of the 
presence of right knee conditions including torn lateral 
meniscus, chondromalacia patella, Osgood-Schlatter's disease, 
and osteoarthritis; in April 2005, he underwent a right total 
knee arthroplasty due to endstage osteoarthritis.  In 
addition, post-service medical records document that the 
Veteran has consistently attributed the onset of his knee 
symptoms to service, and the Veteran's hearing testimony as 
well as a written statement from his mother have also 
attested to knee complaints since service.  

Additionally, the claim was originally denied in 1976 on the 
basis that Osgood-Schlatter's disease was a congenital or 
developmental abnormality, and, as such, not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  Since that rating decision, the VA 
Office of General Counsel has issued precedent opinions which 
draw a distinction between congenital or developmental 
defects and congenital or hereditary diseases.  VAOPGCPREC 
82-90, 55 Fed. Reg. 45711 (1990); VAOPGCPREC 67-90, 55 Fed. 
Reg. 43253 (1990).  Service connection is precluded for 
defects, which are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990).  
In contrast, these opinions hold that service connection may 
be granted for congenital or hereditary diseases, if 
initially manifested in or aggravated by service.  Likewise, 
superimposed disability may be service-connected.

In view of the medical evidence of the presence of a chronic 
right knee disability, the credible testimony of continuity 
of symptomatology, and the precedent General Counsel 
opinions, the Board finds that when considered with previous 
evidence of record, a reasonable possibility of 
substantiating the claim is raised.  Accordingly, the claim 
is reopened with the submission of new and material evidence, 
and VA must review the claim in light of all the evidence, 
new and old.  38 C.F.R. § 3.156.   

II.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted on a presumptive basis for 
certain chronic diseases, including osteoarthritis, if the 
disability was manifested to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  To establish service connection, a veteran must 
show (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship (nexus) between the current 
disability and the in-service disease or injury (or in-
service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 
1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  

Service treatment records show that the Veteran reported a 
history of Osgood-Schlatter's disease at the age of 11 on his 
December 1970 enlistment examination; examination was 
negative at that time.  He entered onto active duty in June 
1971, and the first recorded knee complaint was nearly two 
years later, in August 1973.  During the remainder of his 
service, the Veteran complained of knee pain on multiple 
occasions.  He reported a history of Osgood-Schlatter's, 
although it is noteworthy that this history was often 
accompanied by a qualifier in the medical record, such as 
previous diagnosis of Osgood-Schlatter's, or questionable 
Osgood-Schlatter's.  In addition, other right knee conditions 
were diagnosed in service.  For example, in August 1974, 
patellar tendonitis was noted, and in February 1975, he was 
reported to have chondromalacia.  

In April 1975, service treatment records show that the 
Veteran sustained a twisting injury to the right knee.  X-
rays were normal, and he was thought to have a sprain, and 
possibly a cartilage tear.  On the separation examination, a 
history of chondromalacia patella of the right knee for over 
three years was noted; findings were normal at that time.  

After service, a VA examination in December 1975 noted normal 
examination findings.  He was diagnosed as having enlarged 
right tibial tubercle, probably a sequela of Osgood-
Schlatter's disease in youth; and chondromalacia of the right 
knee by history and military records.  

Twin Falls Clinic records show that in December 1979, the 
Veteran reported a past history of a knee injury in service.  
In June 1991, the Veteran stated that he had had right knee 
problems ever since a sprain 15 years earlier.  The 
assessment was probable meniscus tear.  In August 1991, he 
underwent arthroscopic surgery of the right knee, which 
disclosed lateral meniscus tear with medial condyle fracture.  

The Veteran was evaluated by M. Phillips, M.D., in February 
1997, for a state vocational rehabilitation office; at that 
time.  Dr. Phillips noted that X-rays showed minimal 
degenerative changes, as well as a slight prominence of the 
tibial tubercle indicating Osgood-Schlatter's disease.  The 
doctor concluded that the Veteran developed Osgood-
Schlatter's in childhood and was treated appropriately.  His 
persistent symptoms did not preclude him from active military 
service.  He described several incidents in service that 
seemed to aggravate his complaints.  He experienced gradually 
increasing symptoms indicating chondromalacia patella of the 
joint surfaces within the affected right knee.  In1992 he 
underwent arthroscopy of that joint with significant 
improvement in his complaints.  He described no subsequent 
injury and his condition appeared permanent and stationary.  
X-rays disclosed minimal degenerative changes.  The 
impression was chondromalacia patella, and Osgood-
Schlatter's.

Records show the Veteran's treatment by M. Wright, M.D., from 
February 2004 to January 2006, primarily for knee pain.  In 
March 2005, he had right knee pain and significant 
osteoarthritis.  He underwent a total knee arthroplasty of 
the right knee in April 2005, due to endstage osteoarthritis.  
In May 2005, he developed arthrofibrosis in the knee, and 
underwent surgical manipulation in June 2005.  In January 
2006, he again had right knee pain, and was diagnosed as 
having bursitis.  

In addition to this medical evidence, there is lay evidence 
of continuity of symptomatology.  In February 2008, the 
Veteran's mother wrote that the Veteran complained of 
constant knee pain after his return from service, which 
became progressively worse.  He experienced locking, and wore 
a knee brace, but finally had to have the knee replaced.  In 
written statements and in his testimony at his Board hearing, 
the Veteran stated that although Osgood-Schlatter's disease 
had been diagnosed in his youth, the symptoms had resolved, 
and he had had no trouble with the knee for several years 
prior to entrance onto active duty.  He stated that he began 
having chronic knee pain during service, and that it 
persisted after service. 

In May 2008, the Veteran underwent a VA examination.  He was 
diagnosed as having "reported" chondromalacia; Osgood-
Schlatter's disease; and reported osteoarthritis of both 
knees, with last diagnosis of status post right total knee 
arthroplasty.  The examiner concluded that the Veteran's 
chondromalacia patella and Osgood-Schlatter's disease did not 
progress to osteoarthritis.

There are a number of problems with this examination, 
however.  He reported there were no injuries in service, but 
the service treatment records show the Veteran had an 
inflamed bursa in the knee in July 1974, which was treated 
with immobilization by cast for 4 weeks, and was ultimately 
diagnosed as patellar tendonitis.  In addition, in April 
1975, he was seen after a twisting injury, accompanied by a 
crackling then popping in his knee, and diagnosed as having 
sprain versus cartilage tear.  In May 1975, he continued to 
complain of buckling, locking, and pain on ladder climbing; 
the impression was sprain and possible partial cartilage 
tear.  

The examiner also commented on some missing records which 
would be significant for his opinion, such as an apparent 
arthroscopy in 1992 by a Dr. Porter, although the file 
contains a report of arthroscopic surgery in 1991 by Dr. 
Porter and there is no evidence of a subsequent arthroscopic 
procedure.  The examiner reported the Veteran had a total 
knee arthroplasty in April 2003, when, in reality, the 
arthroplasty was in 2005.  In addition, the examiner stated 
that he had insufficient information regarding the findings 
at the time of the surgeries, when in fact the file contains 
the operative reports for both surgeries.  The Board is not 
obliged to accept an opinion based on inaccurate medical 
history.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005). 

The 1991 surgery found a fairly large piece of loose 
articular cartilage, as well as a significant tear in the 
lateral meniscus.  In service, there was a suspicion of a 
cartilage tear in May 1975; at that time his symptoms 
included locking and buckling of the knee, while the symptoms 
prior to the 1991 surgery included locking and giving way.  
On both occasions, problems with climbing ladders were 
specifically mentioned.  Moreover, the medical records, as 
well as hearing testimony, contain credible evidence of 
continuity of symptomatology.  In February 2004, the Veteran 
was found to have moderately severe degenerative arthritis 
throughout the right knee with spurs and chronic loose 
bodies.  Conservative therapy ultimately failed, and he 
underwent a total knee replacement in April 2005.

Lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
Moreover, when the matter involves lay observable 
symptomatology, the evidence of continuity is largely a 
matter of credibility, and not a medical issue.  The Veteran 
is competent to testify as to continuity of symptomatology 
since service, and both he and his wife have provided 
credible testimony of the persistence of low back pain after 
service.  Further, under certain circumstances, lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau.  

In sum, although Osgood-Schlatter's disease was present prior 
to service, the Veteran had additional, unrelated knee 
disorders in service, including chondromalacia patella, and 
symptoms were severe enough to require casting for a month.  
He had at least one significant injury which was noted to 
possibly include cartilage tear, although he was not tested 
for such.  After a number of years of continuity of the same 
symptomatology, with increasing severity, he underwent 
arthroscopic surgery, which disclosed torn cartilage.  
Subsequently, osteoarthritis developed in the knee, and he 
underwent a total knee replacement.  Degenerative changes 
were initially noted in 1997, and there is no medical 
evidence dissociating degenerative changes from the in-
service injury.  Moreover, the Veteran's statements of 
continuity of symptomatology over the years have been 
remarkably consistent, and the majority of these were 
provided in situations unrelated to VA claims; thus, the 
potential for secondary gain was not a factor.  He appeared 
credible at his hearing, when he testified regarding 
continuity of symptomatology.  Given these factors, it is not 
necessary to remand this case for an additional examination, 
because the evidence is about evenly balanced.  Thus, the 
Board finds that the evidence is in equipoise as to whether a 
chronic right knee disability was of service onset.  
Resolving all reasonable doubt in the Veteran's favor, 
service connection for a chronic right knee disability, 
status post total knee replacement, is warranted.  38 
U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right knee disability, status post 
total knee replacement, is granted.



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


